       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


AMANDA COFFMAN                                                        PLAINTIFF


VS.                         No. 3:20-cv-00338 PSH


KILOLO KIJAKAZI,1 Acting Commissioner,
    Social Security Administration                                  DEFENDANT

                                     ORDER

        Plaintiff Amanda Coffman (“Coffman”), appeals the final decision of the

Commissioner of the Social Security Administration (defendant “Kijakazi”) to deny

her claim for Disability Insurance benefits (“DIB”).       Coffman maintains the

Administrative Law Judge (“ALJ”) erred by failing to give good reasons for rejecting

the opinions of treating rheumatologist Dr. Leslie McCasland (“McCasland”). The

parties have ably summarized the testimony given at the administrative hearing

conducted on December 10, 2019. (Tr. 36-67). The Court has carefully reviewed the

record, including the medical records, to determine whether there is substantial

evidence in the administrative record to support Kijakazi’s decision. 42 U.S.C. §


          1

Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021, and
is the proper defendant. Fed. R. Civ. P. 25(d).
                                         1
        Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 2 of 16




405(g). The relevant period under consideration is from March 1, 2018, the alleged

onset date, through January 14, 2020, the date of the ALJ’s decision.

      The Administrative Hearing:

      In response to questions posed by the ALJ, Coffman stated she was 48 years old

and lived with her husband. She was 5' 8", weighed 214 pounds, and had the

equivalent of a high school education. Coffman described the part-time job she had

since June 2018 and continued to perform at the time of the hearing – she was a

delivery driver, working 15-20 hours a week, typically working from 8 a.m. till noon,

with the job requiring her to be seated half the time and standing half the time, and

with no lifting over 7 pounds. The job required her to drive for four hours 4-5 times

each week. Coffman also described past relevant work she performed prior to the

current part-time job.

      Coffman explained she could not work full time because her current job “takes

every bit of energy that I have just to stay at that job.” (Tr. 48). Coffman cited lung

and lower back pain, and general body fatigue as barriers to full time work,

complicated by her allergies to pain medications. She also stated she has chronic

obstructive pulmonary disease (“COPD”), using a nebulizer 2-3 times each week at

her home. Coffman indicated she ceased smoking in August of 2018. She also

claimed she suffered from problems with her left ankle, right elbow tendinitis, carpal


                                          2
        Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 3 of 16




tunnel syndrome, high blood pressure, and migraines. Coffman stated she was

scheduled to receive care for her left ankle and pain management treatment in the

weeks following the hearing.

      In response to questioning from her attorney, Coffman said her current job was

in jeopardy due to her impairments, and she could not work full time. She stated Drs.

McDaniel and McCasland had diagnosed her with fibromyalgia, which she had been

experiencing for 4-5 years. According to Coffman, these doctors had found many

trigger points, and she experienced the fibromyalgia in her neck, hips, elbows, and

feet. The fibromyalgia was “everywhere all the time” and prevented her from sleeping

soundly. (Tr. 52). She also stated she had restless leg syndrome, daily headaches,

sinus problems requiring three surgeries in the past and more surgery in the future,

three bouts of shingles, asthma, polyps in her nose, and is depressed and cries at work.

Coffman indicated she had bad headaches 2-3 times a month, requiring her to lie down

in the dark, causing nausea, and requiring a full day for recovery. She stated the

headaches resulted in her missing work on 2-3 occasions. Coffman further described

that the combination of carpal tunnel syndrome and fibromyalgia resulted in her

inability to fasten her bra. “My whole body hurts.” (Tr. 54). Also, she indicated she

receives a shot to open her airways, in part due to her allergies to pain medications and

aspirin. She testified her allergic reactions have resulted in 3-4 emergency room


                                           3
        Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 4 of 16




visits, and that she now has an Epipen with her at all times. Finally, she stated that her

Lyrica prescription medication causes drowsiness.

       Upon further questioning by the ALJ, Coffman stated she had twice been to

Mid-South for mental health care, the latest visit occurring 2-3 months prior to the

hearing.

       Coffman described her activities after her job duties ended at noon as going

home to bed and dealing with neck pain radiating to her right hand. On days when she

was not working, Coffman stated she quilted and napped. Coffman credited her

husband for preparing meals, shopping, doing dishes, laundry, and cleaning. Her

husband and her mother drive her to some medical appointments, according to

Coffman, and she no longer provided care for her three year old grandson. (Tr. 42-

61).

       Kola Brown (“Brown”), a vocational expert, testified. The ALJ posed a series

of hypothetical questions to Brown. One of the questions asked Brown to consider

a hypothetical worker of Coffman’s age, education, and experience, who could

perform sedentary work with the following restrictions: she could never climb

ladders, ropes, or scaffolds; could frequently reach with the right upper extremity and

frequently handle objects with the right hand; must avoid concentrated exposure to

extreme heat, cold, and excessive humidity; must avoid concentrated exposure to


                                            4
        Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 5 of 16




irritants such as fumes, odors, dust, gases, and poorly ventilated areas; and must avoid

concentrated exposure to excessive vibration. Brown responded that such a worker

could not perform Coffman’s past relevant work. Brown testified, however, that such

a worker could perform the jobs of document preparer and circuit board assembler.

(Tr. 61-66).

      ALJ’s Decision:

      In his January 14, 2020, decision, the ALJ determined Coffman had the

following severe impairments: fibromyalgia, mild osteoporosis, old T-11 compression

fracture, degenerative disc disease of the lumbar spine with radiculopathy,

asthma/COPD, right elbow tendinitis and arthralgia, reflex sympathetic dystrophy

(“RSD”), degenerative joint disease of the left ankle with tendon tears and tendinitis,

and obesity. The ALJ identified the following impairments which he deemed non-

severe: chronic sinusitis, osteopenia, restless leg syndrome, allergies to aspirin and

non-steroidal anti-inflammatory drugs (“NSAIDs”), leukocytosis, cholecystectomy,

degenerative disc disease of the cervical spine, and depressive disorder and anxiety

disorder.      The ALJ considered the “paragraph B” criteria regarding mental

impairments, finding Coffman had a mild limitation in understanding, remembering,

or applying information, a mild limitation in interacting with others, a mild limitation

in concentrating, persisting, or maintaining pace, and a mild limitation in adapting or


                                           5
       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 6 of 16




managing oneself.

      The ALJ found Coffman did not have an impairment or combination of

impairments that met a listing in 20 C.F.R. Part 404, Subpart P, Appendix 1. The

ALJ expressly considered if Coffman met Listing 1.02 or 1.04.

      The ALJ further determined Coffman had the residual functional capacity

(“RFC”) to perform sedentary work with the restrictions which mirrored those detailed

in the hypothetical question posed to Brown. The ALJ, citing the appropriate factors,

assessed Coffman’s subjective allegations, finding her statements “not entirely

consistent with the medical evidence and other evidence in the record.” (Tr. 23). The

ALJ thoroughly discussed the medical evidence, beginning with treatment notes from

July 2016, about eighteen months before the onset of the relevant period. As part of

his review, he recited the treatment Coffman received at McCasland’s Clinic,

beginning on January 15, 2019. The ALJ also addressed McCasland’s March 15,

2019, fibromyalgia medical assessment form in detail, and McCasland’s May 7, 2019,

letter indicating Coffman could work only 20 hours per week. Finally, the ALJ

reviewed McCasland’s October 21, 2019, physical medical source statement. The

ALJ concluded McCasland’s opinions were not persuasive, explaining:

      The treating relationship with the claimant at the time the opinions were
      provided was only short term, and the opinions were not supported by or
      consistent with other medical records. The opinions . . . also appear to
      be based on the claimant’s subjective complaints and appear to be

                                         6
        Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 7 of 16




       sympathetic opinions. These opinions are not supported by the
       physician’s own objective clinical or examination findings. Dr.
       McCasland did not review other medical evidence. Her opinions are
       totally inconsistent with the objective testing which in no way supports
       her drastic limitations. Her opinions are also at odds with the vast
       number of normal physical examinations found throughout the record.
       Finally these opinions are inconsistent with the ability to do any work,
       yet the claimant is working 15-20 hours per week near the SGA level.
       Given the extreme limitations in opinions 14F and 18F [McCasland’s
       opinions rendered on March 15 and October 21, 2019], this would be
       impossible.

(Tr. 29).

       The ALJ also considered the opinions of the state agency mental health experts,

who opined Coffman’s mental impairments were non-severe. The ALJ found these

opinions consistent with and supported by the medical records, and therefore

persuasive. However, the ALJ found the opinions of the state agency medical experts

that Coffman could perform light work were not persuasive. The ALJ determined

Coffman could not perform her past relevant work. However, relying upon Brown’s

testimony, the ALJ held that Coffman could perform other sedentary work in the

national economy. Accordingly, the ALJ concluded she was not disabled. (Tr. 16-

31).

       Coffman’s Claim – ALJ Error in Assessing McCasland’s Opinions

       Coffman contends the ALJ failed to comply with the relevant regulations for

evaluating medical opinion evidence when considering the opinions of treating


                                          7
       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 8 of 16




rheumatologist McCasland. McCasland offered her opinions on three occasions: (1)

a March 15, 2019, Fibromyalgia Medical Assessment Form; (2) a May 7, 2019, “To

Whom It May Concern” letter; and (3) an October 21, 2019, Physical Medical Source

Statement.

      March 2019 Opinions

      The Fibromyalgia Medical Assessment Form indicated McCasland began

treating Coffman on January 15, 2019, seeing her bi-monthly. McCasland opined that

Coffman met the 2010 diagnostic criteria for fibromyalgia as defined by the American

College of Rheumatology and had the following symptoms: widespread pain; signs

of chronic fatigue syndrome; self-reported short-term memory impairment; self-

reported concentration impairment; multi-joint pain without redness or swelling;

recurrent and severe headaches; shortness of breath or breathlessness; post-exertional

malaise exceeding 24 hours; diffuse muscle pain; leg cramps; restless leg; muscle

pain; un-refreshing sleep; chronic pain, IBS; carpal tunnel syndrome; paresthesia;

depression/anxiety; and sicca syndrome. McCasland reported Coffman did not allege

a specific onset date, and McCasland did not provide an onset date, although she noted

the symptoms lasted at least three months and were related to emotional factors.

      McCasland rated Coffman’s pain as moderate, and listed nine positive trigger

point areas out of eighteen possible trigger points. McCasland opined Coffman had


                                          8
        Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 9 of 16




constant pain in her neck, hips, lower legs, and intermittent pain in her left elbow. She

listed the following positive objective signs of Coffman’s impairments: spasms,

chronic fatigue, tenderness, impaired sleep, and limitation in motion. McCasland did

not believe Coffman to be a malingerer, and opined that her condition would last at

least twelve consecutive months, that her symptoms would cause her to miss about

three days a month from work, and that her medications would cause side effects of

dizziness and drowsiness.

      McCasland estimated that Coffman could walk less than one block without rest

or severe pain, sit for thirty minutes before needing to get up, stand for ten minutes

before needing to sit down or walk around, and could stand/walk less than two hours

in a workday. McCasland also opined Coffman would need to sit quietly during

unscheduled ten-minute breaks every thirty minutes during the workday. McCasland

rated Coffman’s ability to lift, finding she could never lift fifty pounds, rarely lift

twenty pounds, occasionally lift ten pounds, and frequently lift less than ten pounds.

In addition, McCasland opined Coffman could never climb ladders and rarely stoop,

bend, crouch, crawl, kneel, and climb stairs. According to McCasland, Coffman could

occasionally look down, turn her head left or right, look up, or hold her head in a static

position.

      Turning to mental health, McCasland determined Coffman experienced the


                                            9
       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 10 of 16




following impairments: difficulty with short-term memory, difficulty following simple

directions, impaired social interaction, inability to adjust to routine work changes,

confusion, “fuzzy” thinking, distractibility, difficulty with word use and recall,

difficulty with routine problem solving, and disorientation to time and place.

McCasland indicated these mental impairments would result in a 10% interference

with Coffman’s ability to complete a workday. Coffman could not tolerate even “low

stress” work and would experience good and bad days, according to McCasland. (Tr.

1038-1042).

      May 2019 Opinion

      In her May 7, 2019, letter, McCasland opined Coffman “is only able to work

twenty hours a week at this time due to her medical conditions.” (Tr. 1073). The

letter lists no restrictions on the type of work Coffman might perform.

      October 2019 Opinions

      McCasland’s October 21, 2019, Physical Medical Source Statement, a one page

checklist, indicated Coffman could occasionally lift ten pounds, frequently lift less

than ten pounds, stand and walk less than two hours in a workday, and sit about two

hours. McCasland estimated Coffman would need to change positions frequently,

need frequent rest periods and longer than normal breaks. McCasland opined

Coffman was unable to reach, she could finger and handle for one third of a workday,


                                         10
       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 11 of 16




and side effects from her medications would affect her ability to work. McCasland

also indicated Coffman should avoid all exposure to extreme cold and heat, high

humidity, fumes, odors, dust, gas, perfumes, soldering fluxes, solvents/cleaners, and

chemicals. According to McCasland, Coffman’s impairments would cause her to miss

more than three days a month from work. McCasland listed “multiple tender points”

and “wheezing” as the objective medical findings supporting Coffman’s limitations.

(Tr. 1071).

      Analysis

      The regulations governing the consideration of the medical opinions were

revised for claims filed on or after March 27, 2017. Coffman filed her claim on June

12, 2018. The new regulations eliminated the “long-standing ‘treating physician’

rule.” See Fatuma A. v. Saul, 2021 WL 616522, 5 (D. Minn. 2021), report and

recommendation adopted, 2021 WL 615414 (D. Minn. 2021). The regulations now

provide the following:

      ... Under the new regulatory scheme, the Commissioner “will not defer
      or give any specific weight, including controlling weight, to any medical
      opinion(s),” including those from treating physicians. 20 C.F.R.
      404.1520c(a). Instead, ALJs will determine the persuasiveness of each
      medical source or prior administrative medical findings based on
      supportability; consistency; relationship with the claimant;
      specialization; and any other factor that tends to support or contradict a
      medical opinion. 20 C.F.R. 404.1520c(a), (c). ALJs are required to
      “explain” their decisions as to the two most important
      factors—supportability and consistency. 20 C.F.R. 404.1520c(b)(2). The

                                         11
       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 12 of 16




      “more relevant the objective medical evidence and supporting
      explanations presented” and the “more consistent” a medical opinion is
      with evidence from other medical and non-medical sources, the more
      persuasive the opinion should be. 20 C.F.R. 404.1520c(c)(1)-(2).
         The new articulation requirements are meant to “provide individuals
      with a better understanding of [the Commissioner's] determinations and
      decisions” and “provide sufficient rationale for a reviewing adjudicator
      or court.” Revisions to Rules Regarding the Evaluation of Medical
      Evidence, 82 FR 5844-01, at 5854, 5858 (January 18, 2017). ...

See Phillips v. Saul, 2020 WL 3451519, 2 (E.D. Ark. 2020) (Deere, MJ).

      The new regulations require the ALJ to discuss, at a minimum, the

supportability and consistency of a medical opinion. He did so. The paragraph from

the ALJ’s decision, quoted above, addresses both the supportability and consistency

of McCasland’s opinions, and clearly explains why the ALJ deemed the opinions

unpersuasive.

      Four examples support the ALJ’s decision. First, the ALJ found the opinions

unpersuasive, in part, because McCasland’s treating relationship with Coffman at the

time the opinions were provided was only short term. The ALJ was correct in this

regard. Coffman first visited McCasland on January 15, 2019. McCasland’s detailed

opinion of March 15, 2019, was based exclusively on the initial visit. McCasland’s

letter of May 7, opining that she could work only twenty hours a week, also preceded

Coffman’s second visit to McCasland, on May 13. A long course of treatment

enhances the reliability and persuasiveness of opinions; opinions based on one visit


                                        12
       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 13 of 16




are not comparable. Coffman points to the opinions contained in the October 21 form

executed by McCasland. While this checklist form was executed after three additional

visits to McCasland this does not cure the problem with the earlier opinions. The ALJ

did not err in citing the short term treating relationship as a factor in considering

McCasland’s opinions.

      Second, Coffman faults the ALJ for finding that the “extreme limitations” found

by McCasland suggested Coffman would be unable to do any work, yet she was

working 15-20 hours per week at the time of the hearing. (Tr. 29). Coffman contends

McCasland’s limitations were consistent with her part time work, pointing out that

McCasland determined Coffman could stand/walk for less than two hours and sit for

about four hours in a workday, and could occasionally lift ten pounds and frequently

lift less than ten pounds. This argument fails because McCasland’s limitations did not

stop with the stand/walk/sit/lift limitations cited by Coffman, but also included her

need for frequent breaks, normal than longer breaks, her inability to reach, and her

inability to tolerate even low stress work. The ALJ correctly assessed McCasland’s

opinions as imposing limitations inconsistent with the work which Coffman was

performing at the time of the hearing.

      A third example supports the ALJ’s treatment of McCasland’s opinions.

Coffman contends the ALJ erred in stating McCasland’s opinions were at odds with


                                         13
       Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 14 of 16




the other medical evidence. Specifically, Coffman cites other doctors and nurses who

diagnosed and treated her for fibromyalgia. While Coffman is correct that other

medical providers diagnosed her with fibromyalgia, it does not follow that these other

providers are in harmony with McCasland’s opinions of her limitations. There is no

debate on the issue of Coffman’s fibromyalgia. Indeed, the ALJ found it to be a

severe impairment. See, e.g., Grindley v. Kijakazi, ___ F.4th ___, 2021 WL 3556102,

(8th Cir.) (August 12, 2021) (ALJ acknowledged, and no one disputes, that

fibromyalgia can be a severe and chronic condition). However, McCasland’s

limitations, not her diagnosis, are at odds with the other medical providers, and the

ALJ correctly noted such.2

      Finally, the ALJ noted McCasland’s own findings were not consistent with the

opinions she rendered. There was no error by the ALJ in this regard. The physical

examination at Coffman’s initial visit reflected eighteen tender points (out of eighteen)


          2

Seen by Dr. Nathan Turney (“Turney”) in March 2018, Coffman was diagnosed with
fibromyalgia and other impairments. Turney’s physical examination reflected normal
musculoskeletal and neck range of motion. (Tr. 1234). At a follow up visit in January
2019 the physical examination results were unchanged. (Tr. 1254). Coffman was
treated by Dr. Christopher Rowlett (“Rowlett”) in February 2019 for left ankle pain.
Rowlett’s physical exam results showed she was in no distress, with normal range of
motion. (Tr. 1261-1262). Coffman was seen by Dr. Justin Michael Baggs (“Baggs”)
in October 2019, complaining of chest and back pain. Baggs found Coffman in no
distress with normal range of musculoskeletal motion and tenderness in her thoracic
back. (Tr. 1287).
                                           14
        Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 15 of 16




and decreased range of motion in her spine. Otherwise, the physical exam was largely

normal. Coffman’s straight leg raise was negative, her muscle strength was 5/5 in all

major muscle groups, no joint swelling was noted, and her mental status was normal.

(Tr. 1016). McCasland ordered x-rays of Coffman’s hands and lumbar and cervical

spine. These images were negative. McCasland’s October 2019 medical source

statement listed only multiple tender points and wheezing as the objective medical

basis for the many restrictions she found. The ALJ did not err in observing that

McCasland’s own findings were at odds, at least in part, with her opinions.

        Coffman’s arguments targeting the ALJ’s treatment of McCasland’s opinions

are without merit. The ALJ complied with the pertinent regulations, analyzing the

supportability and consistency of McCasland’s opinions.

        In summary, the ultimate decision of Kijakazi was supported by substantial

evidence. The Court is mindful that its task is not to review the record and arrive at

an independent decision, nor is it to reverse if some evidence supports a different

conclusion. The test is whether substantial evidence supports the ALJ’s decision.

See, e.g., Byes v. Astrue, 687 F.3d 913, 915 (8th Cir. 2012). This test is satisfied in this

case.

        IT IS THEREFORE ORDERED that the final decision of Kijakazi is affirmed

and Coffman’s complaint is dismissed with prejudice.


                                            15
Case 3:20-cv-00338-PSH Document 18 Filed 08/26/21 Page 16 of 16




IT IS SO ORDERED this 26th day of August, 2021.



                            UNITED STATES MAGISTRATE JUDGE




                              16
